Citation Nr: 1535368	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left knee disability.
 
2. Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard from September 1985 to September 2006, with active duty service from January 1986 to May 1986 and from September 2002 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in November 2010. A transcript of that proceeding has been associated with the claims file.

These matters were previously remanded by the Board in March 2014 for further procedural development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2014 Remand included a directive to contact the Veteran requesting treatment records, or the appropriate authorization for such records, from a private physician.  Specifically, the Board noted that an April 2005 letter contained in the service treatment records (STRs) indicates that the Veteran has received private treatment for his knees from Dr. R. Schafer.  As records of this treatment were not in the claims file, the Board directed the RO to contact the Veteran requesting such records.
The Board notes that a March 2014 letter was sent to the Veteran requesting authorization for such records.  However, it was later returned as undeliverable.  The record suggests that the Veteran has a new address, which VA used in its most a recent correspondence with the Veteran.  This is a different address than the one used in the March 2014 letter, and there is no indication that that letter was resent to the Veteran's new address.  As such, the Board finds that there has not been compliance with its previous remand instructions and these matters must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance). 

In finding that these matters must be remanded, the Board notes a June 2015 report of contact in the file indicating that the Veteran waived AOJ jurisdiction and stated that he had no further evidence.  However, the Board finds that remand is still necessary in order to resend the March 2014 letter with respect to the Veteran's treatment by Dr. R. Schafer. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran furnish all dates and places of treatment for his left and right knees, to include records documenting treatment from Dr. Schafer.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  After completion of the above development, IF WARRANTED BY THE EVIDENCE OF RECORD, the claims file should be returned to the May 2015 VA examiner.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The entire claims file, including a copy of this remand, must be made available to the examiner for review.

The examiner is requested to review the entire claims file, including the Veteran's lay assertions, and undertake any indicated studies. Based on the record review and examination results, the examiner is requested to provide a current diagnosis for each claimed disability and then specifically address each of the following questions:

a) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran had a preexisting left or right knee disability prior to the claimed 2004 LOD injury?

b) If so, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran had an aggravation (i.e., permanent worsening beyond the natural progression of the disease) of the preexisting left or right knee disability as a result of the 2004 LOD injury?

If the examiner finds no preexisting knee disability, then is it at least as likely as not (a probability of 50 percent or greater) that any current left or right knee disability is related to the 2004 LOD injury or the 2005 diagnosis of osteoarthritis?

In making these determinations, the examiner is asked to address the Army National Guard records showing pertinent treatments, including the May 2005 record indicating a diagnosis of early right knee osteoarthritis and another May 2005 Annual Medical Review record indicating the Veteran incurred an LOD injury to his right knee during his last "AT." The examiner is also asked to take into account and fully discuss the Veteran's statements regarding his symptomatology.

Additionally, the examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached. It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached, supported by specific references to the Veteran's claims file, including the Army National Guard medical records and his lay assertions, as indicated.

If the examiner cannot provide an opinion without resorting to speculation, that should be stated and an explanation should be provided. The examiner should identify any missing information that would generate a non-speculative medical opinion.

3.  After completing the aforementioned development and undertaking any other development deemed appropriate, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




